In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Queens County, entered November 10, 1965, which, without a hearing, denied his application to vacate a judgment of the former County Court, Queens County, rendered December 13,1961, convicting him of robbery in the first degree, grand larceny in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence. Order affirmed. Defendant’s claims that the Trial Judge (1) commented to the jury on his failure to testify, (2) made known to the jury that he had a prior criminal record and (3) gave additional instructions to the jury in defendant’s absence *575afford no basis for coram nobis relief, since the asserted errors appeared on the face of the record and could have been raised on the appeal from the judgment of conviction (People v. Sadness, 300 N. Y. 69; cf. People v. Darling, 25 A D 2d 791). The other ground urged by defendant, that evidence obtained by an illegal search and seizure was used against him, similarly cannot serve as a basis for the relief sought. This contention was raised on the appeal from the judgment and was rejected by this court at that time as being without merit (People v. Speilman, 20 A D 2d 682). Ughetta, Acting P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.